                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

In re:                                          §
                                                §
ORLY GENGER,                                    §        Case No. 19-10926-TMD
    (Debtor)                                    §         Chapter 7

       ORDER GRANTING DEBTORS’ MOTION FOR CONTINUANCE AND FOR
               ENTRY OF AN ORDER RELATED TO DISCOVERY

         Came on for consideration this day the Motion for Continuance, to Consolidate Hearings

and For Entry of an Order Related to Discovery (the “Motion”). The Court hereby GRANTS the

continuance along with the Debtor’s request to consolidate.

         IT IS THEREFORE ORDERED that the hearings on the following motions are

consolidated and continued until _______________________: (1) Sagi Genger’s Motion to

Dismiss or Alternatively Transfer Venue (the “Motion to Dismiss”); (2) Sagi Genger’s Motion to

Show Cause (the “Motion to Show Cause”); (3) the Trustee’s Application to Employ Special

Counsel, Kasowitz Benson Torres LLP (the “Application to Employ”); (4) and the Trustee’s

Motion to Approve Compromise Under Rule 9019 (the “9019 Motion”).

                                              ###


035547-86267/4847-3605-6234.1                                                            Page 1
ENTRY REQUESTED BY:

Eric Taube (Bar No. 19679350)
Mark Taylor (Bar No. 19713225)
WALLER LANSDEN DORTCH & DAVIS LLP
100 Congress Avenue, Suite 1800
Austin, Texas 78701
(512) 685-6400
(512) 685-6417 (FAX)

COUNSEL FOR DEBTOR




035547-86267/4847-3605-6234.1       Page 2
